UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7436


BOBBY E. HAZEL,

                  Petitioner - Appellant,

             v.

JAMES N. CROSS, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:09-cv-00004-IMK)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby E. Hazel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bobby Hazel, a federal inmate, appeals the district

court’s   orders   and   judgment    adopting        the   magistrate      judge’s

recommendations    and   dismissing       his   28    U.S.C.     § 2241    (2006)

habeas    corpus    petition        and     denying        his    motion       for

reconsideration.    We have reviewed the record and the district

court’s opinion and affirm for the reasons cited by the district

court.    See Hazel v. Cross, No. 1:09-cv-00004-IMK (N.D.W. Va.

July 2, 2009; July 20, 2009).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                      2